Citation Nr: 0032159	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  96-27 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for organic disability 
productive of loss of sexual drive, to include loss of use of 
a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1954 to 
August 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Cleveland Regional Office (RO) July 1996 rating decision 
which denied service connection for loss of use of a creative 
organ, as secondary to service-connected anemia.

Service connection for the veteran's claimed loss of sexual 
drive was initially denied by RO rating decision in January 
1990, and no timely appear therefrom had been perfected.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
Subsequently, the veteran re-filed his claim of service 
connection for loss of sexual drive/loss of use of a creative 
organ (claiming that the disability developed secondary to 
his service-connected anemia), and that claim was denied by 
RO rating decision in July 1996 (here on appeal).  
Concluding, in July 1996, that the veteran's claim 
constituted a claim for a new disability, not subject to 
review on finality basis, the RO denied the claim on de novo 
basis.  By October 1998 remand, the Board requested the RO to 
conduct further development of the evidence pertinent to the 
veteran's claim and, consistent with Ashford v. Brown, 
10 Vet. App. 120 (1997), directing a review the claim on 
finality basis (notwithstanding the nomenclature and varied 
etiological theory espoused relative to the claimed 
disability, the veteran's claim of service connection for 
organic disability productive of loss of sexual drive/loss of 
use of a creative organ claimed on direct basis or, in the 
alternative, as secondary to service-connected disabilities, 
does not constitute separate claims).

A review of the post-October 1998 remand record indicates 
that the RO completed the requested development to the 
fullest possible extend, associating with the file additional 
clinical evidence and reviewing the claim of finality basis.  
By May 2000 decision, the RO reopened the veteran's claim of 
service connection for loss of sexual drive including loss of 
use of a creative organ, and denied it on de novo basis (see 
May 2000 supplemental statement of the case).  Nevertheless, 
the Board must conduct an independent review of whether new 
and material evidence has been submitted to reopen a finally 
disallowed claim.  The Board does not have jurisdiction to 
consider a previously adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The veteran's claim of service connection for loss of 
sexual drive was denied by RO rating decision in January 
1990, and no timely appeal therefrom had been perfected.

2.  The evidence received in support of the application to 
reopen the claim of service connection for loss of sexual 
drive since the January 1990 RO rating decision, is new, 
relevant, and probative of the issue at hand.

3.  Organic disability productive of loss of sexual drive, 
including loss of use of a creative organ, was not clinically 
evident during the veteran's active service or for many years 
thereafter; competent medical evidence of record demonstrates 
that the veteran's loss of sexual drive and loss of use a 
creative organ are not causally related to his active service 
or any incident therein, nor are they casually related to or 
aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1990 RO rating 
decision denying service connection for loss of sexual drive 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).

2.  An organic disability productive of loss of sexual drive, 
including loss of use of a creative organ, was not incurred 
in or aggravated by service, nor is this disability causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


New and Material

Service connection for loss of sexual drive was denied by RO 
rating decision in January 1990, finding that the medical 
evidence of record did not reveal a diagnosis of pertinent 
disability of service origin; although the veteran initiated 
an appeal from that rating decision by filing timely notice 
of disagreement therewith, he did not perfect his appeal by 
filing timely substantive appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Accordingly, the January 1990 RO rating 
decision became final and is not subject to revision on the 
same factual basis, but it may be reopened on submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett, 83 F.3d at 1383-84.  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, that is where the 
analysis must end as the Board lacks jurisdiction to further 
review the claim.  See Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(the Federal Circuit) noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
rating decision in January 1990.

Evidence of record at the time of the January 1990 RO rating 
decision included the veteran's service medical records, not 
showing any report or clinical findings indicative of any 
decrease or loss of sexual drive, loss of use of a creative 
organ, or organic disability productive of loss of sexual 
drive/loss of use of a creative organ.  On service separation 
medical examination in June 1956, the genitourinary system 
was clinically normal.

A review of the record indicates that the veteran has been 
married since October 1958; he had three children, born in 
December 1957, July 1959, and in October 1960.

VA and private medical records from September 1956 to May 
1989, including periodic VA compensation and pension 
examinations, document frequent treatment for various 
symptoms and illnesses unrelated to the claimed loss of 
sexual drive/loss of use of a creative organ. 

In an August 1989 letter to the RO, the veteran suggested, 
for the first time, that he experienced a loss of "sex 
drive" since a 1959 surgery of his service-connected 
disability.  In numerous subsequent letters, he repeatedly 
suggested that his lost sexual drive and loss of use of a 
creative organ were etiologically related to his active 
service period or, in the alternative, to his service-
connected psychiatric disability (dysthymia) and/or anemia.  

In a December 1989 letter, the veteran indicated that a Dr. 
Vishnevsky treated him for loss of sex drive from 1959 to 
1960; reportedly, the physician informed him that loss of 
sexual drive was related to his anemia and "nervous 
condition."  He indicated that, since 1959, he also received 
treatment at VA facilities.  He suggested that Dr. Vishnevsky 
was deceased but informed him, prior to death, that all of 
the pertinent medical records were submitted to VA.  A review 
of the record indicates that Dr. Vishnevsky did indeed treat 
the veteran for some time prior to March 1961 (in March 1961, 
he executed a certificate of attending physician in 
conjunction with the veteran's claim for benefits unrelated 
to the currently claimed disability); symptoms, impairment, 
and disabilities identified by Dr. Vishnevsky in March 1961 
did not include sexual drive impairment and/or loss of use of 
a creative organ.

Evidence submitted since the final RO rating decision in 
January 1990 includes VA and private medical records from 
January 1990 to May 1996 (as well as duplicate copies of 
parts of the previously assembled medical records discussed 
above), documenting inpatient and outpatient treatment for 
numerous physical and psychological symptoms and impairment.  
During clinical consultations in January and March 1991, the 
veteran suggested that his spouse was not interested in 
sexual activity and he was not very assertive in that area; 
this reportedly caused his emotional distress, anxiety, and 
depression.  In May 1991, he indicated that his spouse was 
"more cooperative sexually" in the past 4 weeks but he felt 
anxious and fearful about his ability to have an intercourse.  
Since June 1991, he complained, at times, about decreased 
sexual drive and sexual dysfunction but, in February 1992, he 
indicated that he was able, willing, and interested in having 
more sex than he actually did.  During the course of 
treatment, sexual dysfunction was diagnosed.  

On VA psychiatric examinations in October 1996 and February 
1997, including a review of the claims file, the veteran 
indicated, in pertinent part, that he had a 15-year history 
of sexual dysfunction consisting of lack of sexual desire, 
inability to perform sexually, and inability to have an 
erection, noting that this dysfunction was productive of a 
great deal of depression.  On examinations, Axis III 
diagnosis of sexual dysfunction was indicated.

VA medical records from November 1996 to July 1998 document 
intermittent treatment for various symptoms and illnesses 
unrelated to the veteran's claimed sexual dysfunction.  

On VA genitourinary examination in November 1998, including a 
review of the claims file, the veteran indicated that he had 
a difficulty obtaining and maintaining an erection since the 
1960s, not requiring medical treatment; since 1992, he was 
reportedly taking medication to treat his mental disorders 
and felt that his erectile function improved slightly since 
that time; he indicated that he maintained an interest in 
sexual activity but felt unable to perform.  On examination, 
"probable" organic erectile dysfunction was diagnosed.

On VA psychiatric examination in November 1998, including a 
review of the claims file, the veteran indicated, in 
pertinent part, that he had a history of loss of sexual drive 
and loss of use of a creative organ.  On examination, the 
examiner indicated that the veteran's loss of sexual desire 
and impotence may be due to his depression and the medical 
problems.

In a March 1999 addendum to his November 1998 VA psychiatric 
examination report, the examiner opined that the veteran's 
loss of sexual desire "could be" the result of his 
psychiatric disability, physical disability, and/or the 
"probable" organic erectile dysfunction diagnosed on the 
recent genitourinary examination.  

On VA genitourinary examination in October 1999, including an 
reflecting a review of the claims file, the veteran indicated 
that he experienced erectile dysfunction (but not loss of 
sexual drive), intermittently, since active service.  Based 
on a review of the file and contemporaneous examination, the 
examiner's clinical impression was that, until 1993, the 
veteran had psychogenic erectile dysfunction as a consequence 
of his anxiety and nonservice-connected personality disorder; 
this impairment was successfully treated between 1990 and 
1994; since 1994, he complained of an inability to have an 
erection and satisfactory intercourse and, in the examiner's 
opinion, this impairment was organic in nature and was 
related to the veteran's hypertension.

Based on the foregoing, the Board concludes that the newly 
submitted evidence, as discussed above, is material to a 
reopening of the veteran's service connection claim in that 
it includes evidence that must be considered in order to 
fairly decide the merits of the claim.  In particular, the 
newly submitted evidence indicates the presence of organic 
impairment productive sexual dysfunction and includes 
numerous medical opinions, prepared in conjunction with a 
review of the entire claims file, relative to the veteran's 
service connection claim.  Given the nature of the veteran's 
claim, the Board finds that there is new and material 
evidence sufficient to reopen the claim of service connection 
for loss of sexual drive.


Service Connection

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

In Allen v. Brown, 7 Vet. App. 439 (1995), the U.S. Court of 
Appeals for Veterans Claims (the Court) made clear that 
service connection may be granted for a disorder found to be 
proximately due to or the result of a service-connected 
disability, as well as when it is shown that the claimed 
disability has been aggravated by service-connected 
disability.  In such cases, according to the Court, a basis 
exists on which to predicate a grant of entitlement to 
service connection on a secondary basis.  Thus, under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability, but only that degree over and above the degree 
of disability existing prior to the aggravation.  Cf. 
38 C.F.R. § 3.322 (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-27 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may still be awarded if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Prior to November 9, 2000, when a claimant had 
submitted a well grounded claim, VA had a duty to assist.  
38 U.S.C.A. § 5107(a).  In order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  

Effective November 9, 2000, VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, except that no assistance is required 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board finds that this new standard is more 
favorable to the veteran and therefore will address the issue 
on appeal on this basis.  Karnas.

A review of the record indicates that the veteran has been 
adequately assisted in the development of his claim, and that 
there are no outstanding pertinent records which the RO has 
not obtained or attempted to obtain.  Pursuant to the October 
1998 remand request, the veteran was afforded thorough VA 
genitourinary and psychiatric examinations in November 1998, 
performed in conjunction with a review of the entire claims 
file (with a March 1999 addendum to the psychiatric 
examination report), and another complete genitourinary 
examination in October 1999, addressing the nature and 
etiology of the claimed loss of sexual drive with loss of use 
of a creative organ.  The record reflects that, to the extent 
possible, the RO associated with the file all pertinent 
records identified by the veteran.

Currently, service connection is in effect for the veteran's 
following disabilities: (1) dysthymia, rated 50 percent 
disabling under Diagnostic Code 9405; (2) subtotal 
gastrectomy for duodenal ulcers, with anemia, rated 40 
percent disabling under Diagnostic Code 7308; and (3) 
residuals of small bowel resection, rated 40 percent 
disabling under Diagnostic Code 7328.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for organic disability productive of loss of 
sexual drive and loss of use of a creative organ.  Pertinent 
disability or symptoms were not evident during the veteran's 
active service period or for many years thereafter.  Although 
the veteran repeatedly has alleged (both during VA medical 
examinations and treatment, and in his correspondence to the 
RO) that he has experienced sexual dysfunction since active 
service period, the first documented report of such 
dysfunction is dated in 1989 (many years after separation 
from service) and consists of the veteran's own contention 
regarding the existence of the impairment, advanced in 
conjunction with his service connection claim.  As discussed 
in more detail above, the medical evidence of record includes 
intermittent reports and complaints referable to various 
sexual dysfunction in 1991 and thereafter, yet the treating 
physicians never suggested that any such impairment may have 
developed during his active service period or as a result of 
any incident occurring therein.

Most importantly, the veteran was repeatedly examined by VA 
physicians, including post-October 1998 remand, to determine 
the nature and etiology of the claimed disability, including 
consideration of the etiological theories advanced by the 
veteran.  Overall, the physicians failed to establish a link 
or nexus between the veteran's current disability and his 
active service period, any incident occurring therein, or his 
service-connected disabilities.  The Board notes that a VA 
psychiatrist suggested, in November 1998 and in March 1999, 
that the veteran's sexual dysfunction "could be" related to 
his psychiatric disability, or to his physical disability, or 
to his (unconfirmed) organic erectile dysfunction.  
Nevertheless, this medical opinion was later considered (and 
apparently rejected) by another VA physician on genitourinary 
examination in October 1999. That physician opined that the 
veteran's perceived sexual dysfunction until 1993 was related 
to his nonservice-connected personality disorder; his organic 
disability, evident since 1994, was related to his 
(nonservice-connected) hypertension.

The Board is mindful of the veteran's own contentions that 
his sexual dysfunction, to include loss of use of a creative 
organ, had its onset in active service or is related to a 
service-connected disability.  However, to establish service 
connection, competent medical evidence providing a nexus 
between the current disability and service is required.  See 
Caluza, 7 Vet. App. 498; see also, Rabideau, 2 Vet. App. 141.  
While his testimony concerning in-service and post-service 
manifestations cannot be ignored, as he is competent as a 
layman to describe the symptoms as he has experienced them, 
see Cartright v. Derwinski, 2 Vet. App. 24 (1991), but as a 
lay person, he is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. 
App. at 494.  Thus, he is not competent to conclude, in 
clinical terms, any current chronic disability is 
etiologically related to service, any incident occurring 
therein, or a service-connected disability.  

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is not the 
case in this instance where the weight of the evidence is to 
the effect that the veteran's sexual dysfunction was not 
incurred in or aggravated during service and is not related, 
directly or otherwise, to any service-connected disability 
(this conclusion is supported by the most recent and most 
comprehensive medical opinion of a VA physician in October 
1999, prepared in conjunction with a review of the entire 
claims file and the evidence contained therein).


ORDER

New and material evidence having been presented, the claim of 
service connection for loss of sexual drive is reopened.

Service connection for organic disability productive of loss 
of sexual drive and loss of use of a creative organ is 
denied.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals

 

